On February 25,2009, the defendant was sentenced to the following: Count I: Thirty (30) years in the Montana State Prison, with five (5) years suspended, for the offense of Sexual Intercourse Without Consent, a felony; and Count II: Thirty (30) years in the Montana State Prison, with five (5) years suspended, for the offense of Sexual Assault, a felony. Counts I and II shall run concurrently. It was further ordered by the Court that the Defendant shall be designated a Level-2 Sexual Offender. The Defendant shall not be eligible for parole until he has completed successfully Phases I and II of the prison’s Sexual Offender Treatment Program. The Defendant shall also participate in Phase III sexual offender treatment while in prison.
On August 5, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Connor Murphy. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 5th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Alternate Member, Hon. John Warner.